





Exhibit 10.19


EVERGY, INC.
RESTRICTED STOCK UNIT AGREEMENT
(PERFORMANCE-BASED VESTING)
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is entered into as of
[DATE] (the “Grant Date”), by and between Evergy, Inc. (the “Company”) and
[NAME] (the “Grantee”). All capitalized terms in this Agreement that are not
defined herein shall have the meanings ascribed to such terms in the Company’s
Long-Term Incentive Plan, as amended and restated from time to time (the
“Plan”).
WHEREAS, Grantee is employed by the Company or one of its Subsidiaries and the
Company desires to (i) encourage Grantee to acquire an interest in the growth
and performance of the Company, (ii) provide Grantee with an incentive to
enhance the value of the Company for the benefit of its customers and
shareholders and (iii) encourage Grantee to remain in the employ of the Company
as one of the key employees upon whom the Company’s success depends; and
WHEREAS, the Company wishes to grant to Grantee, and Grantee wishes to accept,
an Award of Restricted Stock Units, pursuant to the terms and conditions of the
Plan and this Agreement.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:
1.
Restricted Stock Unit Award. The Company hereby grants to Grantee an Award of
[Number] Restricted Stock Units (the “RSUs”). Each RSU represents the right to
receive one Share, subject to the terms and conditions set forth in this
Agreement and the Plan, the terms and conditions of which are incorporated
herein by reference.

2.
Terms and Conditions. In addition to the terms and conditions in the Plan, this
Award of RSUs is subject to the following terms and conditions:

a.
Grant of RSUs. The RSUs granted hereunder shall be credited to Grantee’s RSU
Account as of the Grant Date. The RSU Account shall be maintained for
recordkeeping purposes only and the Company shall not be obligated to segregate
or set aside assets representing securities or other amounts credited to
Grantee’s RSU Account. All amounts credited to the RSU Account shall continue
for all purposes to be part of the general assets of the Company.

b.
Vesting of RSUs. The RSUs will vest on the third anniversary of the Grant Date
(the “Vesting Date”), provided that Grantee remains continuously employed by the
Company or one of its Subsidiaries (except as provided in paragraph 2.c and 2.d
of this Agreement) during the entire period that begins on the Grant Date and
ends on the Vesting Date (the “Restricted Period”). The number of RSUs that vest
on the Vesting Date will be determined in the manner described in Appendix A.







1

--------------------------------------------------------------------------------




c.
Termination of Employment during the Restricted Period for Death or Disability.
If Grantee experiences a termination of employment on account of Grantee’s death
or Disability before the end of the Restricted Period, then as of the date of
Grantee’s termination of employment, that number of RSUs (and Dividend
Equivalents) which would have vested if the target level of goal achievement for
the Restricted Period had been met shall vest. 

d.
Termination of Employment during the Restricted Period for Retirement. If
Grantee experiences a termination of employment on account of Grantee’s
Retirement (as defined below) before the end of the Restricted Period, no
immediate vesting shall occur at the time of Grantee’s Retirement but, following
the end of the Restricted Period, a pro rata portion of the number of RSUs (and
Dividend Equivalents) that would have vested if Grantee had not separated from
service and based on the actual level of goal achievement during the Restricted
Period shall vest.  Such pro rata portion shall be determined by multiplying (i)
the number of RSUs that would have vested on the Vesting Date if Grantee had not
experienced a termination of employment by (ii) a fraction, the numerator of
which is the total number of days from the Grant Date to the Grantee’s
Retirement, and the denominator of which is the total number of days between the
Grant Date and the Vesting Date. For purposes of this Agreement, “Retirement”
means Grantee’s separation from service after (i) attainment of the age of 60
and having 10 years of service with the Company or its Subsidiaries, and (ii)
Grantee having provided a minimum of six-months’ advance notice to the Company
of Grantee’s Retirement.

e.
Limits on Transfer of RSUs. Subject to any exceptions set forth in the Plan,
during the Restricted Period and until such time as the RSUs are settled in
accordance with the terms of this Agreement, neither the RSUs nor any rights
relating thereto may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by Grantee. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the RSUs or the rights
relating thereto shall be wholly ineffective and, if any such attempt is made,
the RSUs will be immediately forfeited by Grantee and all of Grantee’s rights to
the RSUs shall immediately terminate without any payment, settlement, or
consideration by the Company.

f.
No Rights as a Shareholder until RSUs Settled. Grantee shall not have any rights
of a shareholder with respect to the Shares underlying the RSUs unless and until
the RSUs vest and are settled by the issuance of Shares.

g.
Dividend Equivalents. Each RSU that becomes vested pursuant to this Agreement
includes the right to receive dividend equivalents in an amount equal to the
amount of the cash dividends that Grantee would have received if Grantee owned
that number Shares represented by the vested RSUs during the Restricted Period
and before the RSUs were settled. These dividend equivalents, if any, shall be
accrued and paid to Grantee in cash, less taxes, at the time the RSUs are
settled in accordance with paragraph 2.h. below.  If, during the Restricted
Period, the Company declares a stock dividend on Shares, then the Grantee may be
eligible for additional Shares at the time the RSUs are settled in accordance
with paragraph 2.h.







2

--------------------------------------------------------------------------------




below (or earlier as determined by the Committee) based on the number of RSUs
credited to the Grantee’s RSU Account in accordance with Section 16.H of the
Plan. 
h.
Settlement of RSUs. No later than 30 days after the earlier of (i) the Vesting
Date or (ii) Grantee’s termination of employment due to death or Disability, the
Company shall issue and deliver to Grantee, or in the event of Grantee’s death
the beneficiary designated in writing by Grantee in accordance with instructions
provided by the Company (or in the event Grantee has not designated a
beneficiary, Grantee’s estate), a number of Shares equal to the aggregate number
of vested RSUs (with any fractional Share underlying the vested RSUs on the
settlement date being settled by delivering to Grantee a cash payment equal to
the closing price of a Share on the trading date immediately preceding the
Vesting Date or the date of Grantee’s termination of employment, as applicable,
multiplied by the number of fractional vested RSUs) then credited to Grantee’s
RSU Account. The Committee may, in its sole discretion, settle any vested RSUs
by delivering to Grantee (or Grantee’s beneficiary or estate in the event of
Grantee’s death) an amount of cash equal to the closing price of a Share on the
trading date immediately preceding the Vesting Date or the date of Grantee’s
termination of employment, as applicable, multiplied by the number of vested
RSUs (and any fraction thereof) held by Grantee.

i.
Tax Withholding on RSU Settlement. No Shares will be delivered under this
Agreement until either (i) Grantee has paid to the Company the amount that must
be withheld under federal, state and local income and employment tax laws or
(ii) Grantee and the Company have made satisfactory provision for the payment of
such taxes. Unless otherwise not permitted by the Committee (which may disallow
Share withholding at any time) or contrary to an election Grantee submitted to
the Company in accordance with established Company policy, the Company shall
first withhold such taxes from the Shares (valued at their Fair Market Value)
otherwise eligible to be delivered under this Award, if any.

j.
280G Best Net. Notwithstanding anything in this Agreement to the contrary, in
the event that (A) there is a Change in Control, and (B) the receipt of all
payments, distributions or benefits (including, without limitation, accelerated
vesting of the RSUs) by the Company in the nature of compensation to or for
Grantee’s benefit, whether paid or payable pursuant to this Agreement or
otherwise (a “Payment”), would subject Grantee to the excise tax under Section
4999 of the Code by virtue of Section 280G of the Code, the Company shall reduce
the number of RSUs which become vested on account of the Change in Control if
such reduction would result in Grantee having a greater net after-tax Payment
than if such RSUs were not reduced and the Payment, or any portion thereof, is
subjected to the excise tax under Section 4999 of the Code.

k.
Clawback. The Company will, to the full extent permitted by law, have the
discretion based on the particular facts and circumstances to require that the
Grantee reimburse the Company for all or any portion of any Awards if and to the







3

--------------------------------------------------------------------------------




extent the Awards reflected the achievement of financial results that were
subsequently the subject of a restatement, or the achievement of other
objectives that were subsequently found to be inaccurately measured, and a lower
Award would have occurred based upon the restated financial results or
accurately measured objectives. The Company may, in its discretion, (i) seek
repayment from the Grantee; (ii) reduce the amount that would otherwise be
payable to the Grantee under current or future Awards; (iii) withhold future
equity grants or salary increases; (iv) pursue other available legal remedies or
(v) any combination of these actions. The Company may take such actions against
any Grantee, whether or not such Grantee engaged in any misconduct or was
otherwise at fault with respect to such restatement or inaccurate measurement.
3.
Amendment. This Agreement may be amended only in the manner provided by the
Company evidencing both parties’ agreement to the amendment. This Agreement may
also be amended, without prior notice to Grantee and without Grantee’s consent
before any Change in Control by the Committee if the Committee in good faith
determines the amendment does not materially adversely affect any of Grantee’s
rights under this Agreement.

4.
Entire Agreement. This Agreement contains the entire agreement between Grantee
and the Company with respect to the subject matter hereof and supersedes all
prior agreements or understandings between the parties relating thereto.

[Signature Page Follows]








4

--------------------------------------------------------------------------------





EVERGY, INC.
 
 
 
 
 
 
 
By: _____________________________
 
 
By: _____________________________
 
 
 
      [GRANTEE]
 
 
 
 
 
 
 
Date: ___________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    






--------------------------------------------------------------------------------





APPENDIX A
January 1, 2020 - December 31, 2022 Performance Criteria
Objectives
Threshold
(50%)
Target
(100%)
Stretch
(150%)
Superior
(200%)
Relative Total Shareholder Return (TSR) versus
 EEI Index1 (Interpolation application)
30th
 Percentile
50th
 Percentile
70th
 Percentile
90th
 Percentile

1 TSR is compared to total shareholder return of the companies included in the
Edison Electric Institute (EEI) index of electric companies during the
three-year measurement period; provided, however, a company in the EEI index
that discloses in a filing made with the Securities and Exchange Commission that
the company has entered into a definitive agreement to be acquired or merge with
another company will be removed from the calculation effective as of the date of
the announcement.
TSR shall be determined by the following formula:
Total Shareholder Return =
Ending Stock Price minus Beginning Stock Price plus Dividends Paid, divided by
Beginning Stock Price.

Beginning Stock Price shall mean the average closing price on the applicable
stock exchange of one share of stock during the most recent December prior to
the Grant Date.
Ending Stock Price shall mean the average closing price on the applicable stock
exchange of one share of stock during the most recent December prior to the
Vesting Date.
Dividends Paid shall mean the sum of all dividends paid, based on the
ex-dividend date, on one share of stock during the performance period.
At the end of the performance period, the Company will assess its TSR relative
to all other companies remaining in the EEI index. If at least the Threshold
Percentile noted above is achieved, depending on the Company’s percentile rank
and subject to the terms of the Agreement, the Grantee will receive the
applicable percentage of the RSUs. If at least the Threshold Percentile noted
above is achieved, interpolation will be used to determine payouts if percentile
rank of relative TSR falls between the percentile ranks shown.
Cap on Negative TSR: If actual TSR performance is negative, payout is capped at
Target (100%).




